FILED
                           NOT FOR PUBLICATION
                                                                            OCT 30 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LEONARD WILLIAMS, on behalf of                   No.   19-56121
himself and all others similarly situated;
THE LENNY WILLIAMS                               D.C. No.
PRODUCTION COMPANY, a California                 2:18-cv-09691-RGK-PJW
corporation,

              Plaintiffs-Appellees,              MEMORANDUM*

 v.

WARNER MUSIC GROUP
CORPORATION, a Delaware
Corporation; WARNER BROS.
RECORDS, INC., a Delaware
Corporation,

              Defendants-Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted October 21, 2019**
                               Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: KLEINFELD, PAEZ, and CALLAHAN, Circuit Judges.

      Warner Music Group Corp. and Warner Records Inc. (WBR) appeal from

the district court’s sua sponte remand of Leonard Williams’ putative class action

alleging that WBR underpaid royalties owed to potentially thousands of persons

and entities for sound recordings streamed in foreign countries. The district court

held that WBR had not made the requisite showing that the matter in controversy

exceeds $5,000,000.

      This appeal is controlled by our recent decision in Arias v. Residence Inn by

Marriott, 936 F.3d 920 (9th Cir. 2019), which vacated a similar remand order. In

Arias we held “that when a notice of removal plausibly alleges a basis for federal

court jurisdiction, a district court may not remand the case back to state court

without first giving the defendant an opportunity to show by a preponderance of

the evidence that the jurisdictional requirements are satisfied.” Id. at 925. We

conclude that in this case WBR’s notice of removal “plausibly alleges a basis for

federal court jurisdiction,” and accordingly we vacate the district court’s sua sponte

remand order.

      On remand, should the district court again consider remanding this action to

the state court, it should follow our holdings in Arias that: (1) “a removing

defendant’s notice of removal ‘need not contain evidentiary submissions’ but only


                                           2
plausible allegations of the jurisdictional elements”; (2) “when a defendant’s

allegations of removal jurisdiction are challenged, the defendant’s showing on the

amount in controversy may rely on reasonable assumptions”; and (3) “when a

statute or contract provides for the recovery of attorneys’ fees, prospective

attorneys’ fees must be included in the assessment of the amount in controversy.”

Id. at 922 (quoting Ibarra v. Manheim Investments, Inc., 755 F.3d 1193, 1197 (9th

Cir. 2015)).

      The district court’s order remanding this action to the state court is

VACATED and the matter is REMANDED to the district court.




                                          3